Petition for Writ of Mandamus Dismissed and Opinion filed July 12, 2007







Petition
for Writ of Mandamus Dismissed and Opinion filed July 12, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00463-CV
____________
 
IN RE SEVEN SEAS PROMOTION, INC. and IRFAN MOOSA, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
4, 2007, relators Seven Seas Promotion, Inc. and Irfan Moosa filed a petition
for writ of mandamus in this Court, seeking to compel The Honorable Brady G.
Elliot to vacate a temporary injunction issued in trial court No. 07-CV-155637,
styled Moid Khan v. Altaf Kassam, et al., in the 268th District Court of
Fort Bend County, Texas.  See Tex.
Gov=t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  
On June
6, 2007, this Court entered an order granting relators= request for temporary relief and
staying the temporary injunction pending final decision relative to relators= petition for writ of mandamus. 
Relators have now filed a Motion to Dismiss this original proceeding on the
basis that the grant of temporary relief has rendered moot the issues presented
in their petition.




This
Court finds that relators= motion is well-founded and should be in all things granted. 
Accordingly, the petition for writ of mandamus is hereby dismissed.
PER CURIAM
Petition Dismissed and Memorandum
Opinion filed July 12, 2007.
Panel consists of Justices Yates,
Edelman, and Seymore.